           Case 1:19-cr-00480-RA Document 61 Filed 06/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
JAMES SINISCALCHI,
                                                     :     19 Cr. 480 (RA)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about June 27, 2019, JAMES SINISCALCHI (the “Defendant”),

and another, were charged in a three-count Indictment 19 Cr. 480 (RA) (the “Indictment”), with

conspiracy to commit securities and wire fraud, in violation of Title 18, United States Code,

Section 371 (Count One); securities fraud, in violation of Title 15, United States Code, Sections

78j(b) & 78ff, Title 17, Code of Federal Regulations, Section 240.10b-5, and Title 18, United

States Code, Section 2 (Count Two); and wire fraud, in violation of Title 18, United States Code,

Section 1343 and 2 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18,

United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of

any and all property constituting or derived from, proceeds traceable to the commission of the

offenses charged in Counts One through Three of the Indictment, including but not limited to a

sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One through Three of the Indictment;

               WHEREAS, on or about June 9, 2021, the Defendant pled guilty to Count One of

the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,
          Case 1:19-cr-00480-RA Document 61 Filed 06/09/21 Page 2 of 4




pursuant to Title 18, United States Code, Section 981(a)(1)(c) and Title 28, United States Codes,

Section 2461(c), a sum of money equal to $2,082,425.00 in United States currency, representing

the proceeds traceable to the commission of the offense charged in Count One of the Indictment;

              WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $2,082,425.00 in United States currency representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the Defendant personally obtained; and

              WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Sarah Mortazavi and Micah Fergenson, of counsel, and the Defendant, and his counsel,

Gregory Morvillo, Esq., and Diane Ferrone, Esq., that:

              1.         As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $2,082,425.00 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

              2.         Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JAMES

SINISCALCHI, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.


                                                  2
           Case 1:19-cr-00480-RA Document 61 Filed 06/09/21 Page 3 of 4




               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance to the “United States Marshals

Service”, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Asset Forfeiture Unit, One St. Andrew’s Plaza, New York,

New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               6.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               7.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Asset Forfeiture Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.




                                                 3
          Case 1:19-cr-00480-RA Document 61 Filed 06/09/21 Page 4 of 4




               8.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:                                                                 __6/8/21_____
       SARAH MORTAZAVI                                              DATE
       MICAH FERGENSON
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2520 / 2190

By:
       JAMES SINISCALCHI                                            DATE


By:
       GREGORY MORVILLO, ESQ.                                       DATE
       DIANE FERRONE, ESQ.
       Attorneys for Defendant
       28 Hamilton Rd
       Glen Ridge, NJ 07028


SO ORDERED:
                                                                    6-9-21
HONORABLE RONNIE ABRAMS                                             DATE
UNITED STATES DISTRICT JUDGE




                                                4
